ROBERTSON, Judge,
concurring in part and dissenting in part.
I concur with the majority in reversing the child support modification; however, I must dissent in affirming the taxing of a $2000 attorney’s fee against the husband as a part of the court costs. It appears, from the record, that the husband proved some of the allegations in his petition and did receive some of the relief he sought. On the other hand, with the reversal of the child support increase, the mother was unsuccessful in her cross-petition; therefore, the record, as a whole, does not now support the award of an attorney’s fee to the wife in this case.